Citation Nr: 1632279	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen the issue of whether the appellant's character of discharge from service is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant's military service was from March 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 administrative decision by the VA Regional Office (RO).  


FINDINGS OF FACT

1.  In an unappealed September 2005 decision, the RO determined that the appellant's character of discharge was a bar to VA benefits.

2.  New evidence associated with the claims file since the September 2005 decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim 


CONCLUSION OF LAW

1.  The September 2005 decision which determined that the appellant's character of discharge was a bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the issue of whether the appellant's character of discharge from service is a bar to VA compensation benefits have not been met.     38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2011.  Given the nature of the question at issue in this case, the Board  finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).
	
The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file, identified treatment records have been obtained,     and he has provided statements in support of his claim.  38 U.S.C.A. § 5103A;      38 C.F.R. § 3.159.  There is also no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 

II.  Analysis 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).  Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides   an exception if the following conditions are met: (a) the person served in the active military, naval or air service for the period of time the person was obligated to    serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

Benefits are not payable where the former service member was discharged or released under one of the following conditions:  (1) as a conscientious objector   who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides an exception to this condition where there are compelling circumstances to warrant the prolonged absence).  38 U.S.C.A. § 5303; 38 C.F.R. §3.12(c).

In addition, a discharge or release because of one of the offenses specified       under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu     of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).  The conduct must also be persistent (reoccurring or ongoing) in order to deem a discharge "other than honorable" for VA purposes.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period    of at least 180 days.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown,  9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard  to each element that was a specified basis for the last disallowance).

In a September 2005 administrative decision, the RO found that the appellant's discharge under other than honorable conditions on October 18, 1967, is considered to be issued under dishonorable conditions for VA purposes and constitutes a bar   to VA compensation benefits pursuant to 38 C.F.R. § 3.12 (d).  Specifically, the decision determined that the appellant was Absent Without Leave (AWOL) from August 11, 1966 until August 19, 1966; from September 6, 1966 until September 28, 1966; from February 22, 1967 until April 23, 1967; and from July 14, 1967 until August 13, 1967.  It also noted that he had three special courts martial convictions, and that his discharge was the result of persistent willful misconduct.  

The Veteran did not timely file an appeal of this decision and no additional evidence was received during the appeal period.  Thus, the September 2005 decision is final.  38 C.F.R. § 20.302.

In January 2011, the appellant filed his present claim to reopen the issue of whether his character of discharge from service is a bar to VA compensation benefits.  In support of this claim to reopen, the Veteran reported that his father had committed suicide in the spring of 1963 and that he was sexually assaulted by a male non-commissioned officer during service.  He then claimed that these two incidents caused his behavioral problems and led to his eventual discharge from military service.  He also submitted post service medical treatment reports showing ongoing psychiatric treatment.

Initially, the Board notes that the Veteran's contentions concerning the preservice suicide of his father and the alleged inservice sexual assault were previously considered by the RO at the time of the September 2005 decision.  Specifically, these incidents were noted in a February 2005 letter from the Veteran.  Accordingly, these allegations are not new.

Although newly received, the post service treatment records received since the September 2005 decision are not material to the issue at hand.  Specifically, these treatment records merely reflect ongoing psychiatric treatment which began prior and was documented in the medical evidence of record at the time of the RO September 2005 decision.  The newly received treatment evidence also does not address whether the appellant was "insane" at the time of committing the inservice offenses leading to his discharge.  Thus, the additional treatment records received are not material as to the character of the appellant's discharge from service.

Accordingly, the evidence received since the September 2005 decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).        As the appellant has failed to submit new and material evidence showing or even suggesting that the character of his discharge of service should not be a bar to VA compensation benefits, reopening the claim is not warranted in this instance. 

As new and material evidence to reopen the finally disallowed claim has not      been received for the issue of whether the appellant's character of discharge from service is a bar to VA compensation benefits, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the appeal to reopen the issue of whether the appellant's character of discharge from service is a bar to VA compensation benefits is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


